Citation Nr: 1242858	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder strain for the period from May 16, 2005, to January 20, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for a left shoulder strain on or after May 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to May 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the RO.  That decision granted service connection for a left shoulder strain and assigned a noncompensable disability rating effective from May 16, 2005.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  The Board remanded the case for further development in December 2009.    

The RO increased the evaluation for the Veteran's left shoulder strain in a December 2006 rating decision to 10 percent effective from May 16, 2005.   In another rating decision dated in January 2011, the evaluation was increased again.  The Veteran was assigned a temporary total disability evaluation based on convalescence effective from January 20, 2010, followed by an evaluation of 20 percent effective from March 1, 2010.  In an April 2011 rating decision, the RO extended the time period for the assignment of the temporary total disability evaluation based on convalescence; an evaluation of 20 percent for the left shoulder strain was assigned effective May 1, 2010.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

In September 2011, the Board once again remanded the issues on appeal for further development of the record.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in an August 2012 supplemental statement of the case (SSOC)) and returned the matters on appeal to the Board for further consideration.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The documents in the electronic file have been reviewed and pertinent records will be addressed in this decision herein below. 


FINDINGS OF FACT

1.  For the period from May 16, 2005, to January 20, 2010, the Veteran's service-connected left shoulder strain was not productive of limitation of motion of the minor arm at shoulder level or to midway between the side and shoulder level.

2.  On or after May 1, 2010, the Veteran's service-connected left shoulder strain was not productive of limitation of motion of the minor arm to 25 degrees from the side.  


CONCLUSIONS OF LAW

1.  The criteria an initial evaluation in excess of 10 percent for a left shoulder strain for the period from May 16, 2005, to January 20, 2010, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5010-5201 (2012).

2.  The criteria for an evaluation in excess of 20 percent for left shoulder strain on or after May 1, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5010-5201 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for a left shoulder strain.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher initial evaluation for his left shoulder strain.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He has not identified any available, outstanding records that are relevant to the claims being decided herein. 

The Veteran was also afforded VA examinations in July 2005, February 2010, and September 2011 in connection with his current claims.   The latter examination was provided in compliance with the Board's most recent remand.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2011 VA examination is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on an examination, and fully addresses the rating criteria that are relevant to rating the disability in this case. 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

In this case, the Veteran has been granted a temporary 100 percent evaluation for his service-connected left shoulder strain for a period of convalescence from January 20, 2010, to April 30, 2010.  His left shoulder strain has been assigned a 10 percent disability for the period from May 16, 2005, to January 20, 2010, and a 20 percent effective from May 1, 2010.  Those evaluations were assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5010.  

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Code 5201 (limitation of motion of the arm).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5201, a 20 percent disability evaluation is contemplated for limitation of motion of the minor arm at shoulder level or to midway between the side and shoulder level.  A 30 percent disability evaluation is warranted when the minor arm is limited to 25 degrees from the side.

 Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the evidence of record, the Veteran is right-handed and as such, minor, as opposed to major, shoulder disability ratings are applicable. 38 C.F.R. § 4.69. 

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees. See 38 C.F.R. § 4.71, Plate I. 


A.  May 16, 2005, to January 20, 2010

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his left shoulder strain for the period from May 16, 2005, to January 20, 2010.  The Veteran is currently assigned a 10 percent disability evaluation during this time period, and there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  As such, an increased evaluation is not warranted under Diagnostic Codes 5003 and 5010.  

In addition, the evidence does not show that the Veteran has limitation of motion of the minor arm at shoulder level or to midway between the side and shoulder level.  In this regard, the July 2005 VA examination revealed flexion/forward elevation to 155 degrees, abduction to 135 degrees, and external and internal rotation to 40 and 70 degrees, respectively.  An April 2009 VA treatment record also documented the Veteran as having elevation to 110 degrees, and VA treatment records dated in September 2009 and December 2009 also show that the Veteran had forward flexion to 170 degrees and external rotation to 30 degrees.  Thus, an increased evaluation is also not warranted under Diagnostic Code 5201.

Nevertheless, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing ankylosis of scapulohumeral articulation, other impairment of the humerus, and impairment of the scapula or clavicle, the Board finds that the criteria for a rating in excess of 30 percent for his right shoulder disability are simply not met. See 38 C.F.R. § 4.71a, Diagnostic Code 5200, 5202, 5203.  In this regard, the evidence of record simply does not show the Veteran to have ankylosis of scapulohumeral articulation or fibrous union of the humerus.  In fact, the range of motion studies contained in the record do not demonstrate that the joint was immobile or fixed in place.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990).  Although the Veteran did complain of shoulder instability, there is no indication that there was actual impairment of the humerus or impairment of the scapula or clavicle.  In fact, x-rays obtained in July 2007 showed no dislocation, and his left shoulder was found to be normal.  VA treatment records dated in September 2009 and December 2009 also noted that he had not experience any recent dislocations.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Codes 5200, 5202, and 5203. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected left shoulder disability for the period from May 16, 2005, to January 20, 2010,  is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's left shoulder was contemplated in the assigned 10 percent disability evaluation under Diagnostic Codes 5010-5201. Indeed, the December 2006 rating decision specifically granted the 10 percent rating based on painful motion.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The July 2005 VA examiner noted that the Veteran's joint function was additionally limited by pain after repetitive use, which was the basis of the grant of 10 percent; however, he also stated joint function was additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher initial evaluation for his left shoulder strain during this time period.  


B.  On or After May 1, 2010

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his left shoulder strain on or after May 1, 2010.  He is already in receipt of the maximum schedular evaluations under Diagnostic Codes 5003 and 5010.  Consequently, a higher initial evaluation cannot be granted under that rating criteria.  

In addition, the evidence does not show that the Veteran's left arm is limited to 25 degrees from the side.  In fact, the September 2011 VA examination found him to have flexion to 130 degrees and abduction to 85 degrees.  Therefore, the Veteran has not been shown to meet the criteria for an evaluation in excess of 20 percent under Diagnostic Code 5201.

While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing ankylosis of scapulohumeral articulation, other impairment of the humerus, and impairment of the scapula or clavicle, the Board finds that the criteria for a rating in excess of 30 percent for his right shoulder disability are simply not met. See 38 C.F.R. § 4.71a, Diagnostic Code 5200, 5202, 5203.  In this regard, the evidence of record simply does not show the Veteran to have ankylosis of scapulohumeral articulation or fibrous union of the humerus.  In fact, the range of motion studies contained in the record do not demonstrate that the joint was immobile or fixed in place, and the September 2011 VA examiner specifically noted that the there was no ankylosis.  The September 2011 VA examiner did note that the Veteran had a history of frequent, recurrent dislocations of the glenohumeral (scapulohumeral joint), but a 20 percent evaluation is the maximum rating available for such symptomatology involving the minor arm under Diagnostic 5202.  Indeed, there is no evidence suggesting that he has a fibrous union, false flail union, or a flail shoulder to warrant an evaluation in excess of 20 percent under that diagnostic code.  Moreover, the September 2011 VA examiner specifically stated that the Veteran did not have an acromioclavicular joint disorder or other impairment of the clavicle or scapula.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Codes 5200, 5202, and 5203. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected left shoulder disability on or after May 1, 2010,  is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's left shoulder was contemplated in the currently assigned 20 percent disability evaluation under Diagnostic Codes 5010-5201.  Indeed, the January 2011 rating decision specifically contemplated objective evidence of pain with motion in its grant of the 20 percent evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the September 2011 VA examiner noted that there was no objective evidence of painful motion during range of motion testing.  Moreover, following repetitive use, the examiner noted that the Veteran still had flexion to 160 degrees and abduction to 75 degrees, which does not more nearly approximate the criteria for a 30 percent evaluation.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher initial evaluation for his left shoulder strain on or after May 1, 2010.  


C.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left shoulder strain is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).   Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left shoulder strain under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An initial evaluation in excess of 10 percent for a left shoulder strain for the period from May 16, 2005, to January 20, 2010, is denied.

An initial evaluation in excess of 20 percent for a left shoulder strain on or after May 1, 2010, is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


